Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to the original filing of 07/20/2021.  Claims 1-11 are pending and have been considered below.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
At step 1, claims 1, 10 and 1 recite an apparatus, method and program comprising a combination of concrete devices (a controller and computer), and therefore, are process and machine respectively, which are statutory of invention.
At step 2A, prong one, each limitation of claim 1, with the exception of the preamble, is a step of observation, evaluation, and judgement that can be practically performed by a human, either mentally or with the use if pen and paper. Specifically, the claim limitations are directed to (i) output content information (collecting and manipulating information for evaluation and judgement); (2) discriminates an object of interest of the content information and an indicator representing an agent onto a display screen (analyzing information using evaluation and 
Each of those steps, both individually and as a combination, can be performed by a human, either mentally or with the aid of paper and pencil, which is similar to the claims considered patent ineligible as mental processes (“collecting information, analyzing it, and displaying certain results of the collection and analysis” are “abstract idea processes,” and “output content, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes.) “The claim at issue here involves a mental process excluded from section 101: the mental steps of output content information and discriminate to move an indicator in a direction of an object of interest” and “calls on a computer to do nothing that is even arguably an advance in physical implementations of routine mental information-comparison and rule-application processes.” Thus, claim 1’s steps can all by performed in the human mind. Such a system and method that can be performed by human though alone is merely and abstract idea and is not patent-eligible under 101. System which can be performed entirely in the human mind are un-patentable not because there is anything wrong with claiming metal method steps as part of a process containing non-mental steps, but rather because computational system which can be performed entirely in the human mind are the types of method that embody the basic tools of scientific and technological work that are free to all men and reserved exclusively to none. With the exception of generic computer implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper. The Courts have examined claims that required the use of a computer and still found that the underlying, patent ineligible invention could be performed via pen and paper or a person’s mind.
a system of observation, evaluation, and judgment that can be performed in the human mind, which is a mental process identified in the MPEP, and thus an abstract idea.
Step 2A, prong 2, in determining whether claim 1 is “directed to” the identified abstract ideas, the examiner considers whether claim 1 recites additional elements (output, discriminate and move) that integrate the judicial exception into a practical application. For the reasons set forth below, the examiner discerns no additional element (or combination of elements) recited in the claim 1 that integrates the judicial exception into a practical application.
As to the examiner properly concludes, claim 1 does not constitute an improvement to computer technology; rather, it merely adapts the abstract idea of collecting and manipulating data (i,e., “output content…”, “discriminates object of interest…”, and moves indicator), which can be practically performed in the human mind, to an execution of steps practically performed by computers.
For example, the specification explains that “The device may include a plurality of hardware, software, and/or firmware components operating together to provide the functionality attributed herein to device.  For example, processor may be configured to provide information-processing capabilities in device.  As such, processor may include one or more of a digital processor, an analog processor, a digital circuit designed to process information, an analog circuit designed to process information, a state machine, and/or other mechanisms for electronically processing information.”.
Relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible. Use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept. A 

In step 2B, claim 1 do not add any specific limitations or combination of limitations that are not well-understood, routine, conventional activity in the field, or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05).
Nothing in the claim, understood in light of the specification, requires other than off-the-shelf, conventional computer, network, and display technology for gathering, sending and presenting the desired information. The courts have held computer implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking.”).

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim


Claim 3 is dependent on claim 1, and includes all the limitations of claim 1. Therefore, claim
3 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of “wherein the controller changes, after discriminating the object of interest, a display state of the indicator to a display state indicating a selection preparation state, and selects the object of interest when recognizing behavior of the user that indicates a selection of the object of interest during the display state indicating the selection preparation state of the indicator”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Claim 4 is dependent on claim 1, and includes all the limitations of claim 1. Therefore, claim
4 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of “wherein the controller sets the discriminated object of interest to a non-selected state when recognizing that the behavior of the user is negative about the selection of the object of interest during the display state indicating the selection preparation state of the indicator.”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.


Claim 5 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
5 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of “wherein the controller splits, when discriminating a plurality of the objects of interest on a basis of the behavior of the user, the indicator into indicators in number of the discriminated objects of interest, and moves the split indicators in respective directions of the objects of interest”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Claim 6 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
6 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of “wherein the controller controls at least one of moving speed, acceleration, a trajectory, a color, or luminance of the indicator in accordance with the object of interest”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Claim 7 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
7 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of “wherein the controller detects a line of sight of the user on a basis of image information of the user, selects content information located ahead of the detected line of sight as a candidate of the object of interest, and discriminates, when subsequently detecting the behavior of the user for the candidate, the candidate as the object of interest”, which elaborates in the 

Claim 8 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
8 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of “wherein the controller discriminates the object of interest on a basis of the behavior of the user and also calculates accuracy information indicating a degree of certainty indicating that the user is interested in the object of interest, and moves the indicator in accordance with the accuracy information such that a movement time of the indicator becomes shorter as the certainty becomes higher”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Claim 9 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
9 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of “wherein the controller detects a line of sight of the user on a basis of image information of the user, and moves the indicator ahead of the detected line of sight at least once and then moves the indicator in the direction of the object of interest”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Accordingly, the examiner finds claims 10 and 11 as being directed to patent-ineligible subject matter, as well as dependent claims 2-9 with commensurate limitations.


5.	Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 11 is drawn to a computer program per se. A computer program is not a series of steps or acts and this is not a process.  A computer program is not a physical article or object and as such is not a machine or manufacture.  A computer program is not a combination of substances and therefore not a compilation of matter. Thus, a computer program by itself does not fall within any of the four categories of invention. Therefore, claim 11 is not statutory.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 1-4, 7, and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flora et al. (JP 2003-280805).

Flora discloses an information processing apparatus, comprising a controller that outputs content information (menu or data displayed) and an indicator representing an agent (pointer 17) onto a display screen, discriminates an object of interest of the content information on a basis of behavior of a user (eye movement by user 13), and moves the indicator in a direction of the object of interest (moving iris of user 13 is used to control movement of pointer 17) ([0021], fig. 1).

Claim 2. Flora discloses the information processing apparatus according to claim 1, wherein the controller displays related information of the object of interest in response to movement of the indicator in the direction of the object of interest ([0033], [0021], fig. 1 item 18b).

Claim 3. Flora discloses the information processing apparatus according to claim 1, wherein the controller changes, after discriminating the object of interest, a display state of the indicator to a display state indicating a selection preparation state (a display for confirmation is carried out when pointer 17 remains pointing on the menu or data for a fixed amount of time or longer to confirm if the menu or data is selected), and selects the object of interest when recognizing behavior of the user that indicates a selection of the object of interest during the display state indicating the selection preparation state of the indicator (finalizes the selected menu or data if a cancellation operation is not performed) ([0031]-[0032]).

Claim 4. Flora discloses the information processing apparatus according to claim 3, wherein the controller sets the discriminated object of interest to a non-selected state when recognizing that the behavior of the user is negative about the selection of the object of interest during the display cancel the selection if a cancellation operation is performed within a predetermined amount of time after the confirmation display) ([0031]-[0032]).

Claim 7. Flora discloses the information processing apparatus according to claim 1, wherein the controller detects a line of sight of the user on a basis of image information of the user (camera detects the iris direction of user 13), selects content information located ahead of the detected line of sight as a candidate of the object of interest, and discriminates, when subsequently detecting the behavior of the user (user 13 iris movement) for the candidate, the candidate as the object of interest ([0021], [0025]).

Claim 9. Flora discloses the information processing apparatus according to claim 1, wherein the controller detects a line of sight of the user on a basis of image information of the user, and moves the indicator ahead of the detected line of sight at least once and then moves the indicator in the direction of the object of interest (the pointer tracks the movement of the user’ eyes; accordingly, the pointer is displayed where the user is looking) ([0021],[0025]).

Claims 10 and 11 represent the method and program respectively and are rejected along the same rationale.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Flora et al. (JP 2003-280805) in view of Masato et al. (JP 2013-225115).

Claim 5. Flora discloses the information processing apparatus according to claim 1, but fails to explicitly disclose wherein the controller splits, when discriminating a plurality of the objects of interest on a basis of the behavior of the user, the indicator into indicators in number of the discriminated objects of interest, and moves the split indicators in respective directions of the objects of interest.
However, Masato discloses wherein the controller splits, when discriminating a plurality of the objects of interest on a basis of the behavior of the user, the indicator into indicators in number of the discriminated objects of interest, and moves the split indicators in respective directions of the objects of interest (the control unit 13 displays one cursor 350 ("display element") at a position over a character positioned in the center of a speech-to-text string displayed on the display unit 15 and displays a left cursor 351 and right cursor 352 at positions over two adjacent characters ("content information" and "target of interest") when two locations on the operating surface of a touch pad 20 are operated by touch ("user behavior") simultaneously ("divides the display element into a number of pieces corresponding to the number of determined targets of interest and moves the divided plurality of display elements respectively in directions toward the plurality of target of interests")([0067],[0068]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to Flora. One would have been motivated to do so in to make it easier for a user to access the right information.

10.	Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Flora et al. (JP 2003-280805) in view of Shoji et al. (JP 2001-195231).

Claim 6. Flora discloses the information processing apparatus according to claim 1, but fails to explicitly disclose wherein the controller controls at least one of moving speed, acceleration, a trajectory, a color, or luminance of the indicator in accordance with the object of interest.
However, Shoji discloses the length of the prescribed segment of time T0 is set to be shorter as time passes ("controls the movement speed of the display element") ([0028], figs 31 and 32). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Flora. One would have been motivated to do so to direct user to the correct item selection.

Claim 8. Flora discloses the information processing apparatus according to claim 1, but fails to explicitly discloses wherein the controller discriminates the object of interest on a basis of the behavior of the user and also calculates accuracy information indicating a degree of certainty indicating that the user is interested in the object of interest, and moves the indicator in accordance with the accuracy information such that a movement time of the indicator becomes shorter as the certainty becomes higher.
However, Shoji discloses if an operator says "migi", a direction-representing word for "right" in Japanese, and continues enunciating the "i" ending vowel while "l", "2", "3", "4", "5", and "6" Flora. One would have been motivated to do so to direct user to the correct item selection.

Claim 10. An information processing method, comprising: outputting content information and an indicator representing an agent onto a display screen; discriminating an object of interest of the content information on a basis of behavior of a user; and moving the indicator in a direction of the object of interest.

Claim 11. A program that causes a computer to executes the steps of: outputting content information and an indicator representing an agent onto a display screen; discriminating an object of interest of the content information on a basis of behavior of a user; and moving the indicator in a direction of the object of interest.

Conclusion
(See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171